Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 5, 2020

                                      No. 04-20-00385-CR

                            EX PARTE BRADFORD BINDOCK,


                  From the 144th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CR-7996-W2
                     The Honorable Angus K. McGinty, Judge Presiding


                                         ORDER
       The trial court signed an order dismissing appellant’s application for post-conviction writ
of habeas corpus on June 25, 2020. The notice of appeal was due to be filed on July 25,
2020. See TEX. R. APP. P. 26.2(a)(1). On July 30, 2020, appellant filed a motion for extension of
time to file the notice of appeal. Appellant’s motion for extension is GRANTED. It is
ORDERED that appellant’s untimely notice of appeal is accepted as timely.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court